MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                 FILED
this Memorandum Decision shall not be
                                                                                   Sep 10 2020, 9:13 am
regarded as precedent or cited before any
court except for the purpose of establishing                                           CLERK
                                                                                   Indiana Supreme Court
the defense of res judicata, collateral                                               Court of Appeals
                                                                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Heather M. O’Farrell                                     Paul R. Sadler
Indianapolis, Indiana                                    Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tosha Ferron,                                            September 10, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-DN-75
        v.                                               Appeal from the Hamilton
                                                         Superior Court
Kenneth Ferron,                                          The Honorable Jonathan M.
Appellee-Plaintiff.                                      Brown, Judge
                                                         Trial Court Cause No.
                                                         29D02-1709-DN-8254



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-DN-75 | September 10, 2020        Page 1 of 10
                                STATEMENT OF THE CASE
[1]   Appellant-Respondent, Tosha Ferron (Wife), appeals the trial court’s post-

      dissolution Order denying her Motion to Set Aside Decree of Dissolution of

      Marriage for Fraud.


[2]   We affirm.


                                                    ISSUE
[3]   Wife raises one issue on appeal, which we restate as: Whether the trial court

      abused its discretion by denying Wife’s Motion to Set Aside Decree of

      Dissolution of Marriage for Fraud.


                      FACTS AND PROCEDURAL HISTORY
[4]   Wife and Appellee-Petitioner, Kenneth Ferron (Husband), were married on

      January 10, 2005. No children were born of this marriage and the parties

      resided in Noblesville, Indiana.


[5]   On September 6, 2017, Husband filed a petition to dissolve the marriage. Both

      parties were represented by counsel during various portions of the proceedings.

      On December 12, 2017, Wife’s attorney filed his motion to withdraw, and he

      indicated that Wife had “not retained counsel for further representation in this

      matter.” (Appellee’s App. Vol. II, p. 2). On December 15, 2017, Husband’s

      attorney presented Wife with the Settlement Agreement, and without any

      advice from counsel, Wife subsequently executed that agreement.




      Court of Appeals of Indiana | Memorandum Decision 20A-DN-75 | September 10, 2020   Page 2 of 10
[6]   On January 8, 2018, after the parties waived a final dissolution hearing, the trial

      court entered an order dissolving the parties’ marriage (Decree). The

      Settlement Agreement was incorporated in the Decree as follows:


              The parties heretofore have entered into a [] Settlement Agreement
              and the same is being filed contemporaneously with this Decree.
              This Agreement was entered into between the parties following a
              separation, not followed by a reconciliation, and has been
              entered into fairly, without fraud, duress or undue influence, and
              its provisions are equitable. The parties have read the Agreement
              and understand and comprehend its terms. The [c]ourt, in its
              discretion, finds that the terms and provisions of the Agreement of
              the parties are approved in all respects and are in complete
              discharge of the property rights of the parties arising from the
              marriage relationship.


      (Appellant’s App. Vol. II, p. 16) (emphasis in original).


[7]   Prior to their divorce, they had established a company, Right Choice Food

      LLC, and through that company, they operated a pizza franchise, Little

      Caesars. As to the management of their franchise business, the Settlement

      Agreement provided that:


              3. . . . The parties will collectively continue to run Right Choice
              Food, LLC DBA Little Caesars jointly according to the terms of
              their operating agreement.


      (Appellant’s App. Vol. II, p. 20).


[8]   On July 2, 2019, more than a year after the Decree was entered, Wife filed her

      Motion to Set Aside Decree of Dissolution of Marriage for Fraud. Wife argued

      Court of Appeals of Indiana | Memorandum Decision 20A-DN-75 | September 10, 2020   Page 3 of 10
that prior to signing the Settlement Agreement, Husband persuaded her to

terminate her own attorney from the divorce proceedings and continue with his

attorney, and that shortly thereafter, she was “induced” into signing the

Settlement Agreement without the advice of counsel. (Appellant’s App. Vol. II,

p. 10). Wife additionally claimed that


        8. Prior to their dissolution of marriage, the parties were part
        owners with Wife’s family of a Little Casear’s (sic) Pizza
        franchise (“franchise”). The franchise was held in a limited
        liability company, Right Choice Food, LLC.


        9. The parties’ interest in Right Choice Food, LLC, was
        expressly treated in paragraph numbered 3 under the heading
        “Property Division.” That paragraph states: “3. Right Choice
        Food, LLC DBA Little Casears (sic). The parties will
        collectively continue to run Right Choice Food, LLC DBA Little
        Casears (sic) jointly according to the terms of their operating
        agreement.”


        10. Paragraph 3 fails to divide the parties’ ownership interest in
        the franchise, and only treats how the franchise is to be “run.”


        11. Prior to the dissolution of marriage, [Wife] was an active
        participant in the operation of Right Choice Food, LLC, and
        participated in the profits from said franchise.


        12. After the dissolution, [Husband] has excluded [Wife] from
        operation of the franchise, secretly removed her as the LLC’s
        Registered Agent, and refuses to provide any financial
        information concerning the franchise to [Wife], much less any
        profits.



Court of Appeals of Indiana | Memorandum Decision 20A-DN-75 | September 10, 2020   Page 4 of 10
               13. [Wife] has learned after the dissolution that the operating
               documents of the [f]ranchise now list only [Husband] as a
               member of the Right Choice Food, LLC, and that [Wife] was
               excluded from the membership roll.


               ****


               15. In this case, by refusing to provide discovery disclosing the
               parties’ assets, by inducing [Wife] to terminate her attorney, by
               inducing [Wife] to execute a Settlement Agreement while her
               attorney was still in the case (in violation of Indiana Rule of
               Professional Conduct 4.2), and by making representations that
               [Wife] would continue to participate in the operation of the
               Franchise as a participating member after the dissolution as
               before the dissolution, [Husband], did defraud [Wife].


               16. Notwithstanding the issue of fraud, the Settlement
               Agreement fails to properly divide the parties’ ownership interest
               in Right Choice Food, LLC. Where terms of a settlement
               agreement are ambiguous, other evidence of the parties intent
               should be considered to resolve the conflict. . . .


       (Appellant’s App. Vol. II, pp. 11-13).


[9]    On September 20, 2019, Husband responded by filing a motion to dismiss and

       he argued among other things that Wife’s motion was in essence a motion to

       modify the Decree and was untimely pursuant to Indiana Trial Rule 60(B)

       because it had been filed more than one year after the Decree was entered.


[10]   On December 10, 2019, the trial court conducted a hearing as to Wife’s motion

       to set aside the Decree for fraud and Husband’s motion to dismiss. At the

       outset, and with Wife’s agreement, the trial court accepted Husband’s request

       Court of Appeals of Indiana | Memorandum Decision 20A-DN-75 | September 10, 2020   Page 5 of 10
       to first hear his legal arguments as to his motion to dismiss. Husband’s counsel

       proceeded to argue that pursuant to Indiana Trial Rule 60(B)(3), Wife’s motion

       for relief from judgment was untimely because it had been made more than a

       year after the date the Decree was entered. In excuse of her belated motion,

       Wife claimed that her motion was pursuant to T.R.60(B)(8), which permitted

       such a motion if filed within a reasonable time. Notwithstanding Wife’s

       argument that her motion met the threshold under T.R.60(B)(8), the trial court

       found that Wife’s motion to set aside the Decree for fraud was made pursuant

       to T.R. 60(B)(3) and, therefore, was untimely. Thus, the trial court granted

       Husband’s motion to dismiss, thereby denying Wife’s motion.


[11]   Wife now appeals. Additional information will be provided as necessary.


                               DISCUSSION AND DECISION
[12]   Wife contends that the trial court abused its discretion by denying her motion

       for relief from judgment—i.e., her motion to set aside the Decree for fraud.

       While Wife did not cite to a specific rule in her motion to set aside the Decree

       for fraud, at the evidentiary hearing, Wife explained that she was proceeding

       pursuant to Indiana Trial Rule 60(B)(8). We will therefore analyze her motion

       accordingly.


[13]   A motion made under T.R. 60(B) is addressed to the equitable discretion of the

       trial court, and we will reverse only upon an abuse of that discretion. Ind. Ins.

       Co. v. Ins. Co. of N. Am., 734 N.E.2d 276, 279 (Ind. Ct. App. 2000), trans. denied.

       Under T.R. 60(B), the burden is on the movant to establish grounds for relief.

       Court of Appeals of Indiana | Memorandum Decision 20A-DN-75 | September 10, 2020   Page 6 of 10
Id. T.R. 60(B) is meant to afford relief from circumstances which could not

       have been discovered during the period a motion to correct error could have

       been filed; it is not meant to be used as a substitute for a direct appeal or to

       revive an expired attempt to appeal. Id.


[14]   T.R. 60(B) provides in part:


               On motion and upon such terms as are just the court may relieve
               a party or his legal representative from a judgment, including a
               judgment by default, for the following reasons:


               (1) mistake, surprise, or excusable neglect;


               (2) any ground for a motion to correct error, including without
               limitation newly discovered evidence, which by due diligence
               could not have been discovered in time to move for a motion to
               correct errors under Rule 59;


               (3) fraud (whether heretofore denominated intrinsic or extrinsic),
               misrepresentation, or other misconduct of an adverse party;


               (4) entry of default or judgment by default was entered against
               such party who was served only by publication and who was
               without actual knowledge of the action and judgment, order or
               proceedings;


               ****


               (8) any reason justifying relief from the operation of the
               judgment, other than those reasons set forth in subparagraphs (1),
               (2), (3), and (4).


       Court of Appeals of Indiana | Memorandum Decision 20A-DN-75 | September 10, 2020   Page 7 of 10
               The motion shall be filed within a reasonable time for reasons
               (5), (6), (7), and (8), and not more than one year after the
               judgment, order or proceeding was entered or taken for reasons
               (1), (2), (3), and (4). A movant filing a motion for reasons (1),
               (2), (3), (4), and (8) must allege a meritorious claim or defense . .
               ..


[15]   It is undisputed that Wife’s motion to set aside the Decree for fraud was filed

       more than one year after the Decree was entered. Because it had been over one

       year from the time that the trial court entered the Decree in this case, the

       provisions of T.R. 60(B)(1)-(4) were unavailable to Wife. Thus, any provision

       under which Wife’s motion could have been granted would only have been

       under T.R. 60(B)(8).


[16]   T.R. 60(B)(8) allows the trial court to set aside a judgment within a reasonable

       time for any reason justifying relief “other than those reasons set forth in sub-

       paragraphs (1), (2), (3), and (4).” T.R. 60(B)(8). “These residual powers under

       subsection (8) ‘may only be invoked upon a showing of exceptional circumstances

       justifying extraordinary relief,’ and is exclusive of other remedies available under

       T.R. 60(B)(1), (2), (3), and (4).” Graham v. Schreifer, 467 N.E.2d 800, 803 (Ind.

       Ct. App. 1984) (citing In re Marriage of Jones, 180 Ind. App. 496, 389 N.E.2d
338, 340 (1979) (emphasis in original)). This court has further explained the

       provisions of T.R. 60(B)(8) as follows:


               T.R. 60(B)(8) is an omnibus provision which gives broad
               equitable power to the trial court in the exercise of its discretion
               and imposes a time limit based only on reasonableness.
               Nevertheless, under T.R. 60(B)(8), the party seeking relief from

       Court of Appeals of Indiana | Memorandum Decision 20A-DN-75 | September 10, 2020   Page 8 of 10
               the judgment must show that its failure to act was not merely due
               to an omission involving the mistake, surprise or excusable
               neglect. Rather some extraordinary circumstances must be
               demonstrated affirmatively. This circumstance must be other
               than those circumstances enumerated in the preceding
               subsections of T.R. 60(B).


       Blichert v. Brososky, 436 N.E.2d 1165, 1167 (Ind. Ct. App. 1982) (citations

       omitted).


[17]   According to T.R. 60(B)(8) motion, Wife had to show that: (1) she brought her

       claim within a reasonable time in light of the circumstances of the case; (2)

       extraordinary or exceptional circumstances justify that relief existed; and (3) she

       had alleged a meritorious claim or defense. See Parham v. Parham, 855 N.E.2d
722, 728 (Ind. Ct. App. 2006). Wife filed her claim after eighteen months from

       which the circumstances arose, and we conclude that this was within a

       reasonable timeframe. However, Wife’s motion fails on the second prong.

       Wife failed to show that extraordinary circumstances, existed other than those

       circumstances enumerated in the preceding subsections of T.R. 60(B). Wife’s

       arguments are strongly grounded on her allegation that Husband committed

       fraud—i.e., that Husband failed to disclose to the trial court that the operating

       agreement ousted her from the operations of Little Caesars, an act contrary to

       the provisions of the Settlement Agreement which required joint operation of

       the parties. Wife’s motion could have properly fallen under T.R 60(B)(3) which

       addresses fraud; therefore, Wife could not seek relief under T.R.60(B)(8).




       Court of Appeals of Indiana | Memorandum Decision 20A-DN-75 | September 10, 2020   Page 9 of 10
[18]   Lastly, Wife was also required to present a meritorious defense. As noted, a

       meritorious claim or defense is one showing that, if the case were tried on the

       merits, a different result would be reached. Parham, 855 N.E.2d at 728. At the

       evidentiary hearing, in support of her fraud claim against Husband, Wife

       asserted that during discovery Husband failed to provide or offer details of the

       operating agreement which ousted her from the operations of Little Caesars.

       Contrary to Wife’s claims, the Settlement Agreement, which was incorporated

       in the Decree, stated that the agreement was entered into fairly, without fraud,

       duress or undue influence, and its provisions are equitable. The fact that the

       Settlement Agreement explicitly referred to the operating agreement would

       indicate that Wife knew of the particulars she now claims were concealed by

       Husband during discovery, and if she was unaware, she should have completed

       further discovery, investigated the issue, or otherwise be represented by an

       attorney to help her interpret the provisions of the Settlement Agreement.

       Based on the evidence, we conclude that Wife’s arguments were inadequate

       under Trial Rule 60(B)(8), and the trial court did not abuse its discretion by

       refusing to grant Wife’s motion.


                                             CONCLUSION
[19]   In sum, we conclude that the trial court did not abuse its discretion by denying

       Wife’s motion to set aside the Decree for fraud.


[20]   We affirm.


[21]   May, J. and Altice, J. concur

       Court of Appeals of Indiana | Memorandum Decision 20A-DN-75 | September 10, 2020   Page 10 of 10